Case 2:18-bk-18266-RK        Doc 48 Filed 11/20/18 Entered 11/20/18 15:31:52                Desc
                               Main Document Page 1 of 3


 1

 2
                                                                   FILED & ENTERED
 3

 4                                                                      NOV 20 2018

 5                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                                                   BY bakchell DEPUTY CLERK
 6

 7
                                      NOT FOR PUBLICATION
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
     In re:                                            Case No. 2:18-bk-18266-RK
12
     CYNTHIA DIANE SETEN,                              Chapter 7
13
                           Debtor.                     ORDER DENYING WITHOUT
14                                                     PREJUDICE DEBTOR’S MOTION TO
                                                       VACATE DISMISSAL [ECF 45] FOR
15                                                     LACK OF PROPER SIGNATURE
16

17

18            On November 8, 2018, Chapter 7 Trustee Wesley H. Avery (the "Chapter 7

19 Trustee") filed a Request to Dismiss Chapter 7 Debtor(s) for Failure to Appear at Section

20 341(a) Meeting of Creditors and Continuance Thereof, ECF 42, and the court entered its

21 Order and Notice of Dismissal for Failure to Appear at 341(a) Meeting of Creditors, ECF

22 43.

23            On November 19, 2018, Debtor Cynthia Diane Seten ("Debtor") filed a Motion for

24 [sic] Vacate Dismissal and Reinstate the Chapter 13 [sic] Pursuant 5010.1 (the "Motion"),

25 ECF 45, and a Declaration of Cynthia D. Seten in Support of Reinstatement of the

26 Chapter 7 Pursuant to LBR 5010.1 (the "Declaration"), ECF 46. Neither the Motion nor
27 the Declaration is signed by Debtor, and neither document is accompanied by a proof of

28 service. The signature blocks on these documents show a purported electronic signature
                                                 -1-
                             ORDER DENYING MOTION WITHOUT PREJUDICE
Case 2:18-bk-18266-RK       Doc 48 Filed 11/20/18 Entered 11/20/18 15:31:52           Desc
                              Main Document Page 2 of 3


 1 of /s/, which Debtor is not authorized to use since she is not an authorized electronic filer

 2 of court documents in compliance with Local Bankruptcy Rule ("LBR") 5005-4 and related

 3 provisions of the Court Manual. See also LBR 9011-1(b)(1).

 4         First, LBR 9013-1(q)(11) provides that a motion to reopen a closed bankruptcy

 5 case may be determined without a hearing and without additional notice because the

 6 parties requiring notice receive notice via a Notice of Electronic Filing. LBR 5010.1(c)

 7 requires that any motion to reopen a closed bankruptcy case must be served on any

 8 former case trustee and the United States Trustee, and LBR 9013-1(e) requires that all

 9 documents filed pursuant to LBR 9013-1 be accompanied by a proof of service. Here,

10 because the Chapter 7 Trustee and the United States Trustee received notice of the

11 Motion via the court's Notice of Electronic Filing, the court waives the required proof of

12 service under LBR 9013-1(e).

13         Moreover, LBR 9011-1(a) provides, in relevant part, as follows:

14                Holographic Signatures. . . . [E]very signature on a filed
                  document must be handwritten in ink (holographic). If the
15                document is filed electronically then the filer must scan the
                  signature page and insert it into the electronic (.pdf) version of the
16                document filed with the court. . . . Under no circumstances may a
                  reproduction of the same holographic signature be used on multiple
17                pages or in multiple documents. Each page that bears the
                  signature of a person must actually have been signed by the
18                person whose signature appears on such page.
19 LBR 9011-1(a). Debtor is not permitted to use an electronic signature because she is not

20 an authorized electronic filer under LBR 5005-4 and related provisions in the Court

21 Manual. See also, LBR 9011-1(b)(1) and (2). LBR 9011-3 allows the Court to impose

22 penalties and sanctions for a party's violation of, or failure to conform to, the Local

23 Bankruptcy Rules. Accordingly, because the Debtor failed to sign by handwriting her

24 signature in ink both the Motion and the Declaration, the Motion is denied without

25 ///

26
27

28
                                                  -2-
                            ORDER DENYING MOTION WITHOUT PREJUDICE
Case 2:18-bk-18266-RK    Doc 48 Filed 11/20/18 Entered 11/20/18 15:31:52        Desc
                           Main Document Page 3 of 3


1

2

3 prejudice. Any further motion to reopen this case must be signed by the Debtor in a

4 handwritten signature in ink.

5        IT IS SO ORDERED.
                                            ###
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                             -3-
                         ORDER DENYING MOTION WITHOUT PREJUDICE
